BOARDS OF EDUCATION — VACANCIES
Except where it is provided by law that annexation resulting in abolition of both boards of education, if a vacancy occurs on a local board of education of a school district to which another district has been annexed and the board fills the vacancy, the person appointed serves until the next regular school district election, not for the unexpired term of the former member.  We are in receipt of your letter of February 15, 1973, wherein you pose the following question: "If District A annexes to District B and two members of the board of education from District B resign, and two people from District A are appointed to the board of education, are the new board members appointed until the next election or for the unexpired terms of the two members who resigned?" We would direct your attention to 70 O.S. 5-112 [70-5-112] (1971) which states: "Any vacancy occurring on the board of education of a school district shall be filled by the board of education of such district for a period extending until the next regular school district election, at which time an election conducted as provided for in this code shall be held to fill any balance of the unexpired term, provided, however, that if the board of education does not fill the vacancy by appointment within seventy (70) days after the same occurs, it shall be mandatory on the part of the county election board to call a special election to fill the vacancy for the unexpired term, which election shall be held for the election of a board member only and said election shall be conducted in the same manner as the regular annual school election." Except in the instance where both boards of education are abolished at the time of annexation, as where an independent school district annexes to a dependent school district not maintaining a high school (See 70 O.S. 7-101 [70-7-101] (1971)), the general provisions for filling vacancies would appear to be applicable at the time of an annexation. It appears clear that under the circumstances you cite the local board may appoint a person to fill the vacancy until the next school election. The appointment would not be for the unexpired term. In Applications of Oklahoma Turnpike Authority,277 P.2d 176 (1955), the Court stated: "The general rule is that all legislative enactments must be interpreted in accordance with their plain ordinary meaning according to the import of the language used." See also W. S. Dickey Clay Manufacturing Co. v. Fergerson Insurance Co.,388 P.2d 300 (1963).  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Except where it is provided by law that annexation results in abolition of both boards of education, if a vacancy occurs on a local board of education of a school district to which another district has been annexed and the board fills the vacancy, the person appointed serves until the next regular school district election, not for the unexpired term of the former member.  (Joe C. Lockhart)